Citation Nr: 0930601	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the Veteran is entitled to separate evaluations for 
residuals of a left inguinal hernia repair, including a 
tender and painful scar and for any residual neurological 
manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 
INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a February 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Muskogee, Oklahoma in 
which the RO denied an increase in the 10 percent evaluation 
then assigned for the Veteran's service-connected residuals 
of a left inguinal hernia, manifested by a tender and painful 
scar. See rating decisions dated in November 1990 and 
February 2002.  The Veteran, who had active service from 
August 1986 to November 1986, from September 1987 to August 
1990, and from January 1991 to May 1991, appealed the denial 
of an increased rating to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In January 2003, the Veteran underwent surgery for a 
recurrent left inguinal hernia. See VA medical records.  In 
an April 2003 rating decision, the RO assigned a temporary 
100 percent evaluation for the Veteran's service-connected 
residuals of a left inguinal hernia from January 10, 2003 
(the date of surgery) to February 28, 2003.  A 10 percent 
disability rating was then assigned for the Veteran's 
service-connected disability effective March 1, 2003 based 
upon symptomatology consisting of a tender and painful scar.  
See April 2003 rating decision.    

In July 2003, the Veteran testified during a Video Conference 
before a BVA Veterans Law Judge.  After additional 
development of the Veteran's claim was completed (see 
February 2004 BVA decision), the Board granted the Veteran an 
increased rating from 10 percent to 30 percent for residuals 
of a left inguinal hernia effective from August 28, 2001 (the 
date of his claim for increase), continued the 100 percent 
rating under 38 C.F.R. § 4.30 for convalescence following 
surgery on January 10, 2003, and assigned a 10 percent 
evaluation from March 1, 2003.  See May 2005 BVA decision; 
May 2005 rating decision.  The Veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims ("CAVC" or "Court").  In a May 2007 
memorandum decision, the Court vacated and remanded the 
Board's May 2005 decision for readjudication.  Thereafter, 
the Veteran's case was returned to the Board for further 
review.  

In light of the May 2007 CAVC decision and the instructions 
set forth therein, the Board remanded the Veteran's claim for 
additional development in December 2007.  See December 2007 
BVA decision.  After the requested development had been 
completed, the Veterans Law Judge who conducted the Veteran's 
July 2003 BVA hearing left the Board's employment.  In light 
of this Judge's departure, the Veteran elected to participate 
in a new BVA hearing in June 2009 before the undersigned 
Acting Veterans Law Judge.  See March 2009 letter from the 
BVA to the Veteran; March 2009 response from the Veteran; 
June 2009 BVA hearing transcript.       

After reviewing the Veteran's June 2009 BVA hearing testimony 
in conjunction with the other evidence of record, the Board 
finds that this appeal should be REMANDED once more to the RO 
via the Appeals Management Center ("AMC") in Washington, DC 
for additional development.  VA will notify the Veteran that 
further action is required on his part.


REMAND

Unfortunately, a review of the record with respect to the 
issue of whether the Veteran is entitled to separate 
evaluations for residuals of his left inguinal hernia repair, 
including a tender and painful scar and/or any residual 
neurological manifestations, discloses a need for further 
development prior to final appellate review.  

As discussed in previous decisions, the Veteran was granted 
service connection and assigned a 10 percent evaluation for 
residuals of a left inguinal hernia by the RO in November 
1990 pursuant to Diagnostic Codes 7338-7804.  In August 2001, 
the Veteran requested that his 10 percent evaluation be 
increased.  By rating action in February 2002, the RO denied 
the Veteran's claim.  The Veteran then underwent additional 
surgery for a recurrence of a left inguinal hernia in January 
2003, and had several injections of Kenlog and xyolocaine for 
pain in the area of the surgical scar subsequent to the 
surgery, with no reported improvement. See April 2003 rating 
decision, supra.  The impression on a VA surgical 
consultation report in August 2003 was neuralgia of the left 
ileoinguinal nerve.  Nearly all of the remaining VA treatment 
reports dated through 2004 indicated that the Veteran 
complained of pain in the area of his hernia surgical scar.  
VA medical records dated in January 2004 also reference the 
possibility of the Veteran having neuritis of the 
ileoinguinal nerve; and a VA examiner in July 2004 diagnosed 
the Veteran with status-post left inguinal hernia repair with 
residual ileoinguinal neuritis. See VA medical records dated 
in January 2004; July 2004 VA examination report.  After 
considering the above-referenced evidence in conjunction with 
the Veteran's entire claims file, the Board granted the 
Veteran an increased rating in May 2005 from 10 percent to 30 
percent for residuals of a left inguinal hernia effective 
from August 28, 2001, continued the 100 percent rating under 
38 C.F.R. § 4.30 for convalescence following surgery on 
January 10, 2003, and assigned a 10 percent evaluation from 
March 1, 2003.  See May 2005 BVA decision.

In vacating the Board's May 2005 decision, the Court found 
that the Board did not adequately explain why the Veteran was 
not entitled to separate ratings for residuals of his left 
inguinal hernia repair, including a tender and painful scar 
and for any residual neurological manifestations.  See May 
2007 CAVC decision.  After the case was returned to the 
Board, it was determined that additional development of the 
Veteran's claim was necessary on the basis that the record 
did not include sufficiently detailed information to 
determine the extent and severity of all residuals of the 
Veteran's left inguinal hernia repair, to include a medical 
opinion as to whether the Veteran's complaints of pain were 
related to a tender and painful scar and/or to neuritis of 
the ileoinguinal nerve.  See December 2007 BVA decision.  

In response to the Board's development request, the Veteran 
was afforded a VA neurological examination in December 2008.  
See December 2008 VA examination report.  During this 
examination, the Veteran was essentially found to have two 
well-healed surgical scars, a portion of one described as 
being slightly tender.  No recurrence of hernia was found 
upon physical examination.  The Veteran was ultimately 
diagnosed with a "left inguinal hernia repair with mesh with 
residual pain." Id., p. 2.  In terms of possible 
neurological residuals related to the hernia repair, the VA 
medical doctor who examined the Veteran stated that he found 
no clinical evidence of any neurological damage as a result 
of the Veteran's left inguinal hernia repair and there was no 
paralysis of the ileoinguinal nerve. Id., p. 3. The examiner 
did not address the Veteran's complaints of pain set forth in 
his post-service VA medical records or the January 2004 
diagnosis of status-post left inguinal hernia repair with 
residual ileoinguinal neuritis.

During his June 2009 BVA hearing, the Veteran stated that he 
currently experiences pain, numbness, redness and tenderness 
around the area of his hernia surgical scars; and that he 
takes pain medication and a muscle relaxer for his 
symptomatology.  See June 2009 BVA hearing transcript, pgs. 
5-6, 8.  He essentially indicated his belief that he is 
experiencing pain of a neurological nature in relationship to 
his service-connected disability; and that he was not 
satisfied with the neurological examination that he was 
afforded in December 2008. Id., pgs. 7-8.  He testified that 
he was willing to report for a new VA examination if the 
Board determined that one was necessary. Id., p. 9. 

In light of the Veteran's June 2009 hearing testimony and the 
implicit argument of the Veteran's representative that a new 
VA neurological examination is necessary in order to 
understand the full extent of the Veteran's service-connected 
disability (Id., p. 9), the Board finds that additional 
development is warranted in this case.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107.  
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).


2.  VBA should be afforded a VA 
neurological examination with an 
appropriate expert to determine the 
extent and current severity of any 
residuals associated with his left 
inguinal hernia repair.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report. 
All indicated tests and studies are to 
be performed.  

The examiner must identify all 
residuals of the Veteran's left 
inguinal hernia repair and include a 
detailed description of any 
neurological symptoms and the Veteran's 
surgical scar(s).  

The examiner should be advised that all 
residuals of the left inguinal hernia 
repair should be described so that the 
Board may rate them in accordance with 
the specified criteria.  

The examiner must specifically comment 
on whether the Veteran has any residual 
neurological manifestations associated 
with the left inguinal hernia, and 
whether any identified residuals cause 
paralysis of the ileoinguinal nerve.  
If so, the examiner should indicate 
whether any paralysis is mild, 
moderate, or severe.  

If no neurological manifestations are 
discovered, the examiner should address 
the Veteran's complaints of pain set 
forth in his post-service VA medical 
records and his June 2009 BVA hearing, 
as well as his January 2004 diagnosis 
of status-post left inguinal hernia 
repair with residual ileoinguinal 
neuritis.  In doing so, the examiner 
should explain, to the extent possible, 
the origins of the Veteran's pain and 
the accuracy or inaccuracy of the 
January 2004 diagnosis.  

In addition to the foregoing, the 
examiner must specifically comment on 
whether the Veteran's surgical scar(s) 
is painful or tender.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  When the development requested has 
been completed, the case should again be 
reviewed by VBA on the basis of all of 
the evidence of record.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with a Court order; and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran unless he is notified.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

